DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Procedural Summary
2.    This is responsive to the claims filed 7/6/21.
3.    Claims 28, 31, 33, 35, 38, 40, 42, 45, and 47 has been amended. Claims 28 - 47 are pending.

Claim Rejections - 35 USC § 112
4.	Claims 28 - 47 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
5.	Regarding independent claims 28 - 47, the claims (i.e. independent claims 28 and 35) include the newly amended limitations of “ “and displaying a game play configuration that includes a shared play area that is shared amongst a plurality of players and an individual play area for each player of the plurality of players that is dedicated to that player” and “control the game display device to change the displaying of the game play configuration from a first game configuration of a first game to a second game configuration of a second game that has a different shared play area and different individual play areas than the first game configuration in response to the configuration command”. The aforementioned limitations are not being supported by the specification.
	Dependent claims 29 – 34 and 36 – 47 are also rejected because its dependency to the independent claims. 
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 28 – 31, 33, 35 – 38, 40, 42 – 45 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeya (US 20030153385) and in view of Morrow (US 20060287098) and further in view of Crawford (US 20060068879).
8.	Regarding claims 28, 35 and 42, Ikeya teaches a configurable gaming system comprising (abstract and paragraphs 81, 136 and 137 and FIGS. 1 and 5): 
a configurable game display device (i.e. reel spinning section 33) defining a playing surface (i.e. playing surface of part 33) and displaying a game play configuration that includes a shared play area the (i.e. reels 1a and 1c are shared reels) that is shared amongst a plurality of players (i.e. the plurality of players described in the abstract) and an individual play area (i.e. area that include the reels 1d and 1x and the reels 1e and 1y) for each player of the plurality of players that is dedicated to that player (abstract and paragraphs 136 and 137 and FIGS. 1 and 5)
 a processor (i.e. CPU 25) configured to execute instructions stored in a memory, which when executed, cause the processor to at least (paragraph 81):
control the game display device to change the displaying of the game play configuration from a first game configuration of a first game to a second game configuration of a second game that has a different shared play area (I.e. a different shared play area that include the reels 1d and 1x and the reels 1e and 1y) and different individual play areas (i.e. different individual play areas that does not include the reels 1d and 1x and the reels 1e and 1y)  than the first game configuration in response to the configuration command (i.e. the  configuration command associated with pressing of the button switch 7a) (paragraphs 136 and 137 and FIG. 5; the reels are constructed so as to become shared among the player P of the station 34a, a player P of the adjacent station 34b, and a player P of another adjacent station 34l. In the initial setting, the reels 1a and 1c are shared reels. As mentioned previously, as a result of pressing of the button switch 7a, the reels 1d and 1x and the reels 1e and 1y are added as shared reels).
Ikeya fails to explicitly disclose the following limitations:
a network interface transmitting the gaming transaction information to a remote server and receiving a configuration command in response
generating, by the processor, a configuration command for the at least one configurable gaming table based upon the gaming transaction information
Morrow teaches:
a network interface (i.e. a network interface associated with the server described in the paragraph 10) transmitting the gaming transaction information (i.e. the gaming transaction information of a particular carousel is being heavily played) to a remote server (i.e. the server described in the paragraph 10) and receiving a configuration command (i.e. a configuration command regarding yield management parameters/minimum bet and the like described in paragraph 124) in response (paragraphs 10 and 124)
generating, by the processor, a configuration command (i.e. a configuration command regarding yield management parameters/minimum bet and the like described in paragraph 124) for the at least one configurable gaming system based upon the gaming transaction information (i.e. the gaming transaction information of a particular carousel is being heavily played) (paragraphs 10 and 124)
Therefore, one ordinary skilled in the art at the time of the invention would have modified Ikeya in view of Morrow to include the aforementioned method in order to both increase operator profitability and optimize player satisfaction (as described by Morrow, paragraph 128).
The combination of Ikeya and Morrow fail to explicitly disclose the following limitations:
(the configurable gaming system is) a configurable gaming table

Crawford also teaches the configurable gaming table can have/include/provide slot machine games (abstract and paragraph 153 and 154; paragraph 154 teaches Virtual games may also be provided through the EPIAs 24. For example, the virtual or remote games may be played by the poker players when it is not their turn. The virtual or remote games may be another poker hand, played against other players, at the table or at other tables, or played against virtual players. Alternatively, the remote or virtual games may be other types of games, including, but not limited to blackjack, keno, slot machines, etc.)
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Ikeya and Morrow in view of Crawford  to include the aforementioned method in order to achieve the predictable result of improved player interest.
Regarding claims 35 and 42 (in addition to the limitations discussed above), Crawford also discloses receiving, by a processor of a server system (i.e. a processor of one or more servers 50) and from at least one configurable gaming table, gaming transaction information (i.e. data and player tracking) (abstract and paragraphs 47 and 49).
9.	Regarding claims 29, 36 and 43, Crawford also discloses the gaming transaction information includes at least one of player wager information (i.e. player wager information described in paragraph 115) (paragraphs 47, 49 and 115).

11.	Regarding claims 31, 38 and 45, Morrow also teaches wherein the configuration command is generated by the remote server in response to a determination, by the remote server, that another configurable gaming system (i.e. gaming table) displaying the second game configuration is more efficient (i.e. increase operator profitability as described in paragraph 128, hence a more efficient way for the operator to make a profit) than the configurable gaming system (i.e. gaming table) displaying the first game configuration (paragraphs 10, 124 and 128).  
Therefore, one ordinary skilled in the art at the time of the invention would have modified Crawford in view of Morrow to include the aforementioned method in order to both increase operator profitability and optimize player satisfaction (as described by Morrow, paragraph 128).
12. 	Regarding claims 33, 40 and 47, Crawford also discloses receiving, the data acquisition device is further configured to receive a dealer selection of one game from a menu of games (i.e. the dealer/operator selecting a blackjack game from a plurality of game as described in paragraphs 119, 120 and 154), and wherein the instructions, when executed, further cause the processor to control the game display device to display a third game configuration for the dealer selected game (paragraphs 47, 49, 119, 120 and 154).  

13.	Claims 32, 39 and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeya (US 20030153385) and in view of Morrow (US 20060287098) and in view of Crawford (US 20060068879) and further in view Okuda (US 20020022518).
14.	 Regarding claims 32, 39 and 46, the combination of Ikeya, Morrow and Crawford teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
a sensor for identifying a player at a player position of the configurable gaming table, wherein the instructions, when executed, further cause the processor to change the configurable gaming table at the player position in response to identifying the player at the player position.  
Okuda teaches a sensor (i.e. a device that detect player’s head position as described in paragraph 5) for identifying a player at a player position of the configurable gaming system (i.e. gaming table), wherein the instructions, when executed, further cause the processor to change the configurable gaming table at the player position in response to identifying the player at the player position (abstract and paragraph 5).  
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Ikeya, Morrow and Crawford in view of Okuda to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience (i.e. by providing a configurable gaming system based on player position).
15.	Claims 34 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeya (US 20030153385) and in view of Morrow (US 20060287098) and in view of Crawford (US 20060068879) and further in view Sitrick (US 20050075155).
16.	 Regarding claims 34 and 41, the combination of Ikeya, Morrow and Crawford teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the instructions, when executed, further cause the processor to control the game display device to display an advertisement during the change from the first game to the second game.
Okuda teaches the instructions, when executed, further cause the processor to control the game display device to display an advertisement in between two gaming sections/segments (i.e. during the change from the first game to the second game) (paragraphs 16 and 33).  
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Ikeya, Morrow and Crawford in view of Okuda to include the aforementioned method in order to achieve the predictable result of enhanced revenue for a gaming system/gaming establishment (i.e. by including advertisements in the gaming system/gaming establishment). 

Response to Arguments
17.	Regarding claims 28 – 47, the applicant argues that the combination of Crawford and Morrow fail to teach all the newly amended limitations of the aforementioned claims (Remarks, pages 8 - 13).
	The examiner agrees. However, the new rejections of Ikeya, Morrow and Crawford teach all the newly amended limitations of claims 28 – 47 (see rejections above for details).

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715